UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4465



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KENYA JERMAINE THOMPSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (CR-03-166)


Submitted:   November 30, 2005            Decided:   March 17, 2006


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Roberson, Columbia, South Carolina, for Appellant.
Stacey Denise Haynes, OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kenya Jermaine Thompson pled guilty to being a convicted

felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1) (2000), and possession with intent to distribute

cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)

(2000).   On appeal, Thompson’s counsel filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), asserting as

potential issues that the district court erred in finding that

Thompson is an armed career criminal and by enhancing his offense

level based on possession of a firearm or ammunition in connection

with another felony and possession of a dangerous weapon during

commission of the offense, citing Blakely v. Washington, 542 U.S.

296 (2004), and Booker v. United States, 125 S. Ct. 738 (2005), but

stating he found no meritorious claims for appeal.          Thompson was

notified of his right to file a pro se supplemental brief, but he

has not done so.    The Government elected not to file a brief.

           In   considering   whether    the   district   court   properly

designated Thompson as an armed career criminal, this court reviews

the district court’s legal determinations de novo and its factual

findings for clear error. United States v. Wardrick, 350 F.3d 446,

451 (4th Cir. 2003), cert. denied, 541 U.S. 966 (2004).

           In Booker, the Supreme Court held that the mandatory

manner in which the federal sentencing guidelines required courts

to impose sentencing enhancements based on facts found by the court


                                 - 2 -
by a preponderance of the evidence violated the Sixth Amendment.

125 S. Ct. at 746, 750.         The Court remedied the constitutional

violation   by   severing     two   statutory    provisions,      18    U.S.C.A.

§§ 3553(b)(1), 3742(e) (West 2000 & Supp. 2005), thereby making the

guidelines advisory.     United States v. Hughes, 401 F.3d 540, 546

(4th Cir. 2005).

            After   Booker,   courts   must     calculate   the   appropriate

guideline range, consider the range in conjunction with other

relevant factors under the guidelines and 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2005), and impose a sentence.                   If a court

imposes a sentence outside the guideline range, the district court

must state its reasons for doing so.          Id.

            Thompson’s argument on appeal that the district court

erred under Booker in sentencing him as an armed career criminal is

foreclosed by our recent decision in United States v. Thompson, 421

F.3d 278 (4th Cir. 2005), in which we held that sentencing courts

may rely on prior convictions to invoke the enhancement provided by

§ 924(e)(1), even if the prior convictions were not charged in the

indictment or found by a jury, so long as no facts extraneous to

the fact of conviction need be decided.          Id. at 282-83.        We further

found that whether the three requisite prior convictions were

committed on separate occasions, as the statute requires, was a

fact inherent in the prior convictions, rather than extraneous to

them, and could be determined by a judge based on appropriate


                                    - 3 -
judicial sources.       Id. at 285-86.        Thompson does not dispute the

fact of the prior convictions.         We find his argument that the prior

convictions are related to be without merit because the crimes

occurred on different dates, which allowed Thompson the opportunity

to “make a conscious and knowing decision” to engage in subsequent

criminal acts.      See United States v. Letterlough, 63 F.3d 332, 337

(4th Cir. 1995).           Moreover, Thompson’s receipt of concurrent

sentences for the prior offenses does not alone render the offenses

related.       See United States v. Allen, 50 F.3d 294, 297 (4th Cir.

1995). We therefore conclude that no constitutional error occurred

in applying the armed career criminal statute in this case.

               Thompson also challenges the district court’s imposition

of sentence enhancements based on his possession of a firearm or

ammunition in connection with another felony and possession of a

dangerous weapon during commission of the offense.                We find any

error    was    harmless   because    it   did   not   cause   Thompson    to   be

sentenced above the mandatory minimum sentence imposed under 18

U.S.C. § 924(e)(1).        See United States v. Robinson, 404 F.3d 850,

862 (4th Cir. 2005) (“Booker did nothing to alter the rule that

judges     cannot    depart   below    a    statutorily    provided       minimum

sentence.”).

               Finding no error, we deny Thompson’s motion to remand and

affirm the judgment of the district court.               This court requires

that counsel inform his client, in writing, of his right to


                                      - 4 -
petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 5 -